Anne X. Alpern, Attorney General, and Frederick G. Antoun, Deputy Attorney General,
You have requested the advice of this department as to whether a bank, a bank and trust company or a savings bank may operate a Christmas club, a vacation club or other similar savings plans by issuing stamps in various denominations to the individual saver. The operation of the plan involves the opening of an account by an individual in a particular amount. The bank issues a folder to the individual and records the maximum amount which .the individual will save in the particular plan. Thereafter, each time the depositor desires to add to his savings, he will purchase a stamp from the bank or a duly authorized branch and affix the stamp to the folder.
You have informed this department that the question was raised in 1942. In a letter written by Deputy Attorney General Orville Brown to the Western Savings Fund Society, it was held that the banking institution could not adopt the plan on the ground that the escheat laws could not properly operate under this procedure because the bank would not have a complete record of its deposits. We do not reach this informal conclusion.
The applicable section of the Banking Code of May 15, 1933, P. L. 624, art. IX, sec. 901, reads as follows:
“A. Every institution shall keep complete records of all deposits made in it. Such deposits shall constitute liabilities of the institution and shall be so carried upon its books or other records.
“B. Every institution shall furnish to each depositor a receipt in full, by pass book or otherwise, for all deposits made by him.”
The first paragraph of this section requires a complete record of the deposits and liabilities of the banking institution. There is nothing in the plan as submitted which would indicate that the banking institu*252tion. would not at all times have a complete record of its deposits and liabilities. While under the stamp plan the bank does not have a record of each individual to whom it is obligated because of stamp purchases, the banking institution does have a complete record of its total liabilities and deposits. The Federal government has engaged in the stamp plan sale with regard to savings bonds on a much larger scale over a period of 20 years without any difficulties.
Subsection B of the law requires that the individual be given a receipt in full by passbook or otherwise. The stamp given to the individual to affix to his folder or booklet is a receipt. Taken individually, each stamp is a receipt in full for each separate deposit. Taken collectively, when properly affixed to the booklet or folder, all of the stamps represent a receipt in full for all deposits made by an individual depositor.
A bank can operate a stamp Christmas club, a stamp vacation club or other similar savings plans on a stamp basis without violating section 901 of the Banking Code as long as the bank is at all times aware of its total deposits and liabilities and issues a receipt at each time a deposit is made.
We do not believe any substantial difficulties with regard to the operation of the escheat laws will arise. From the operation described, we see no difficulty in the operation of the escheat laws. Each individual Christmas fund saver must apply for a Christmas account in a particular amount and a record must be kept of all stamp purchasers. The bank would escheat the total amount of funds unclaimed in the names of the individuals who did not receive payment. The individual, by presenting his stamp book, can then claim the return of the money from the Commonwealth after escheat.
We believe the plan is workable and fully protects the depositors, the Commonwealth and the bank.